COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Anna Kelly v. Independence Heights Apartment

Appellate case number:    01-19-00670-CV

Trial court case number: 1127306

Trial court:              County Civil Court at Law No. 4 of Harris County

        Appellant, Anna Kelly, filed a motion to obtain a copy of the reporter’s record. The motion
is signed by “Emily Kelly, Attorney-in-Fact for Anna Kelly.” Appellant’s brief and reply brief
state that they are filed pro se, but the text indicates that Emily Kelly, appellant’s daughter has
prepared them. The clerk’s record indicates that Emily Kelly acted on Anna Kelly’s behalf,
apparently having power of attorney, but the clerk’s record filed in this Court contains no copy of
the power of attorney giving Emily Kelly the power to act for Anna Kelly.
       Accordingly, the Court orders the filing of a supplemental clerk’s record containing the
power of attorney filed in the trial court that establishes Emily Kelly’s right to act on behalf of
Anna Kelly. The supplemental clerk’s record shall be filed within 20 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___April 28, 2020____